  4:20-cr-03062-JMG-CRZ Doc # 51 Filed: 01/04/21 Page 1 of 2 - Page ID # 134




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                              4:20CR3062

      vs.
                                                              ORDER
ZHIJUN XIA,

                   Defendant.



      The parties have now resolved the issues related to suppression of
evidence. The case needs to be set for trial. Due to the pandemic, trials will not
be held in the Nebraska federal court during the month of January 2021 and
perhaps for some time thereafter, depending on the ongoing incidence of
infection and the rate of vaccinating the public. In addition, an interpreter will
need to be scheduled and must travel to the district for trial, with such travel also
potentially impacted by the pandemic. Accordingly,

      1)     The trial of this case is set to commence before the Honorable John
             M. Gerrard, Chief United States District Judge, in Courtroom 1, 100
             Centennial Mall North, United States Courthouse, Lincoln, Nebraska,
             at 9:00 a.m. on March 1, 2021, or as soon thereafter as the case
             may be called, for a duration of three (3) trial days. Jury selection will
             be held at commencement of trial.

      2)     The ends of justice served by granting the motion to continue
             outweigh the interests of the public and the defendant in a speedy
             trial, and the time between the resolution of the motion to suppress,
             December 21, 2020 and March 1, 2021, shall be deemed excludable
             time in any computation of time under the requirements of the
             Speedy Trial Act, because although counsel have been duly diligent,
             additional time is needed for public safety reasons and to adequately
             prepare this case for trial and failing to grant additional time might
             result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7).
             Failing to timely object to this order as provided under this court’s
4:20-cr-03062-JMG-CRZ Doc # 51 Filed: 01/04/21 Page 2 of 2 - Page ID # 135




         local rules will be deemed a waiver of any right to later claim the time
         should not have been excluded under the Speedy Trial Act.

   Dated this 4th day of January, 2021.

                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
